Exhibit 10.1

 

 

November 28, 2007

 

D. Andrew Myers

782 W. Carob Way

Chandler, AZ 85248

 

RE:

EMPLOYMENT OFFER

 

On behalf of Scientific Learning Corporation (the “Company”), I am pleased to
offer you the following employment position. This offer is subject to approval
by the Board of Directors and its Compensation Committee, and is not effective
until that approval is obtained.

 

Position

President and Chief Operating Officer, reporting to Robert Bowen, Chief
Executive Officer. You will be based in the Company’s Oakland, California
headquarters.

 

Base Salary

Your starting base salary will be $22,916.67 per month ($275,000.00 annually).
You will be paid bi-weekly on the 15th and the last day of each month, subject
to payroll withholding and deductions. Based on your duties and
responsibilities, you will be categorized as “exempt” and will be ineligible for
overtime pay.

 

Incentive Compensation  

In addition to your base salary, you will be eligible for the 2008 Management
Incentive Plan, as approved by the Compensation Committee. Under the 2008 Plan,
you will be eligible to receive a bonus of 50% of base salary upon achievement
of 100% of all targets (financial and individual) and up to 100% of base salary
upon overachievement. Of course, the Company may modify or amend future
incentive plans from time to time at its discretion.

 

Start Date

Subject to fulfillment of any conditions imposed by this employment offer, you
will commence this new position with the Company on or about January 9, 2008.

 

Benefits

You will be entitled to full company benefits, including medical, dental,
vision, 401(k) and life insurance. Your health care benefits will be effective
February 1, 2008. You will be eligible to enroll in the 401(k) plan after
completing 2 months of service. The Company may modify its standard benefits
from time to time as it deems necessary, which would also modify the benefits
available to you. The Company will reimburse you for your COBRA costs for
yourself and your family for the month of January 2008.

 

Restricted Stock Units

As part of your compensation package, it will be recommended to the Compensation
Committee of the Board of Directors that you be granted a restricted stock unit
(RSU) award of 30,000 shares of Scientific Learning Common Stock under the
Company’s Equity Incentive Plan. We will recommend that the RSU award be subject
to vesting over four years, starting approximately on March 10, 2008, with an
initial one-year cliff (at which time 33.3% will vest) with the remainder
vesting in equal installments every six months over the following 36 months).
This award is subject to compliance with applicable federal and state securities
laws.

 

--------------------------------------------------------------------------------





D. Andrew Myers

Employment Offer

Page 2

 

Termination of Employment

Throughout your employment at Scientific Learning, your employment is at-will.
At-will employment provides protection of our mutual rights. You or the Company
may terminate your employment relationship at any time for any lawful reason
whatsoever, with or without cause or advance notice. This at-will employment
relationship and other terms of your employment may not be changed except in
writing signed by a duly-authorized officer of our Company.

 

If your employment is terminated by the Company without Cause (as defined
below), the Company will pay you twelve months of your then-current base salary
as severance compensation (“Severance Payments”) subject to the following
conditions:

a.      The Severance Payments will be made on the Company’s ordinary payroll
dates over that twelve month period, and will be subject to standard payroll
deductions and withholdings.

b.     Prior to the payment of any Severance Payments, you must execute a
complete General Release of all known and unknown claims satisfactory to the
Company.

For purposes of this letter, “Cause” is defined as: (a) indictment or conviction
of any felony or of any crime involving dishonesty; (b) participation in any
fraud against the Company; (c) breach of your duties to the Company, including
but not limited to unsatisfactory performance of job duties, as determined by
the Company in its sole discretion; (d) intentional damage to any property of
the Company; (e) violation of Company policy which causes a material detriment
to the Company, as determined by the Company in its sole discretion; (f) breach
of this Agreement or the Proprietary Information and Inventions Agreement, as
determined by the Company in its sole discretion; (g) conduct by you which in
the good faith and reasonable determination of the Board demonstrates unfitness
to serve; or (h) death or inability to serve (inability to serve shall be
defined as your inability to carry out your job responsibilities for a
continuous period of more than three months, as determined by the Company in its
sole discretion).

 

If your employment is terminated at any time with Cause or if you voluntarily
terminate your employment, you will not be entitled to Severance Payments, pay
in lieu of notice or any other such compensation. If the Company is acquired,
you will receive the Severance Payments as described above unless you are
offered a comparable position with comparable pay by the acquiring company.

Advance Visits to the New Location

TheCompany will cover the cost of two (2) house hunting trips for you and your
spouse, for up to seven days if necessary.

 

•

Transportation: commercial airline using economy class/coach

 

•

Meals & Accommodation: moderately priced

 

•

Rental Car (or Leased Vehicle already in use for temporary living arrangements)

 

•

Child care expenses

 

Commuting Expenses

You will be reimbursed for reasonable expenses incurred for commuting from your
home in Chandler, Arizona to the office in Oakland, California for a period not
to exceed six (6) months from start date in accordance with the Company’s
applicable expense reimbursement policies.

 

•

Transportation: commercial airline using economy class/coach

 

•

Meals & Accommodation: moderately priced (until temporary living space secured)

 

•

Rental Car or Leased Vehicle

 

Temporary Living Costs

Company will provide a furnished apartment for you within the first month of
your employment until final relocation of your family from Arizona to Bay Area,
which will take place sometime between when the Arizona home is listed in
December 2007 and April 2008.

 

--------------------------------------------------------------------------------





D. Andrew Myers

Employment Offer

Page 3

 

Once the your home in Arizona has been listed for 90 days, if the home has not
sold when your family relocates to the Bay Area, the Company will provide you
with a temporary living allowance of $4,500 per

month (less appropriate taxes) to offset the cost of maintaining two households.
Temporary living allowance will be discontinued on the date the Arizona home
sale closes (allowance prorated for the month in which home is sold) or after
the home has been listed for a total of twelve (12) months, whichever comes
first.

 

Moving Expenses

The Company will cover reasonable costs incurred for selected moving company to
pack, ship and insure household effects and up to two (2) personal vehicles to
the new location. Transportation of your family to a new location, including
moderately priced meals/accommodations while directly en route and fuel
reimbursement if car(s) driven instead of shipped will also be covered.

 

Closing Costs

The Company will reimburse you for the closing costs and real estate
fees/commissions incurred in the sale of your existing Arizona home and purchase
of new home in California (so long as purchase of new home in California takes
place within 90 days of close of sale for Arizona home). The intent of this
benefit is to cover costs customarily paid by the seller (on the Arizona home)
and the buyer (on the Bay Area home) and not to cover the same aspect of the
transaction for both home sales.

 

Supplemental Relocation Allowance

The Company will pay an additional allowance equal to one (1) month’s gross
salary, less appropriate taxes. This allowance will be based upon the employee’s
current salary and is intended to cover miscellaneous expenses incurred during
the move and will be paid within 30 days of your family’s relocation to Bay
Area.

 

Agreements/Limits

To ensure that all relocations are handled economically, efficiently and
equitably, it is expected that you will utilize all means possible to minimize
expenses and avoid costs to the company. If you resign from your position within
one year of the date of the completed relocation, you will be required to
reimburse the company half of the total relocation expenses paid out in your
behalf.

 

Tax Reimbursement Allowance

Company will provide you with gross up applicable to the tax liability incurred
with relocation (does not apply to temporary living allowance or supplemental
relocation allowance).

 

As an employee, you will be expected to exercise the highest degree of
professionalism and to maintain professional and cordial relationships with
co-workers, management, customers and other business associates.

 

Throughout your employment, you will be expected to abide by all of the
Company’s policies and procedures, and you will be asked to acknowledge in
writing that you have received and read the Company’s employee handbook. You
also agree that throughout your employment with the Company, you will not,
without the Company’s written authorization, directly or indirectly engage or
prepare to engage in any activity in competition with the Company or accept
employment, provide services to, or establish a business relationship with a
business or individual engaged in or preparing to engage in competition with the
Company.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the

 

--------------------------------------------------------------------------------





D. Andrew Myers

Employment Offer

Page 4

 

Company. During our discussions about your proposed job duties, you assured us
that you would be able to perform those duties within the guidelines just
described.

 

Your first 90 calendar days of employment at Scientific Learning are considered
an “introductory period”. This is a period of adjustment and evaluation to give
you an opportunity to be sure that you are suited to your job and, in turn, to
give your supervisor the opportunity to view your on-the-job performance.

 

On your first day of work, you will need to present proof of your right to work
in the United States and sign a copy of the Proprietary Information and
Inventions Agreement. In addition, this employment offer is conditioned upon
your successful completion of a background check.

 

By accepting this offer, you represent that your employment with the Company
will not violate any agreements or obligations that you may have with any third
party, including prior employers.

 

We have provided two copies of this letter to you. Please sign one copy and
return it to Gina Larue in the Human Resources department by December 1, 2007 to
indicate your agreement to your employment at the Company on the terms set forth
above. If you wish, you may fax a copy to 510-874-1877 and mail in the original.

 

I am very excited, as is the Board of Directors, to have you joining our
dynamic, young company at such a critical time. I am looking forward to working
with you in the months and years ahead.

 

Sincerely,

 

 

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

 

 

 

 

 

 

 

By

/s/ Robert C. Bowen

 

11/29/07

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Robert C. Bowen, Chief Executive Officer

 

Date

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

By

/s/ Andrew Myers

 

11/30/07

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

D. Andrew Myers

 

Date

 

 

 

 